Exhibit 10.18

 

AMENDMENT TO

 

DEFERRED INCOME PLAN
FOR TEXTRON KEY EXECUTIVES

 

TEXTRON INC. DEFERRED INCOME
PLAN FOR EXECUTIVES

 

DEFERRED INCOME PLAN
FOR NON-EMPLOYEE DIRECTORS

 

SUPPLEMENTAL BENEFITS PLAN
FOR TEXTRON KEY EXECUTIVES

 

TEXTRON SUPPLEMENTAL BENEFITS
PLAN FOR EXECUTIVES

 

SUPPLEMENTAL RETIREMENT PLAN
FOR TEXTRON KEY EXECUTIVES

 

TEXTRON SUPPLEMENTAL PENSION PLAN
IN LIEU OF STOCK OPTIONS

 

1999 LONG TERM INCENTIVE PLAN

 

1994 LONG TERM INCENTIVE PLAN

 

SURVIVOR BENEFIT PLAN
FOR TEXTRON KEY EXECUTIVES

 

ANNUAL INCENTIVE COMPENSATION PLAN
FOR TEXTRON EMPLOYEES

 

SEVERANCE COMPONENT OF TEXTRON BENEFITS PLAN

 

SEVERANCE PLAN FOR TEXTRON KEY EXECUTIVES

 

1.                                       Each of the plans listed above
(individually, a “Plan,” and collectively, the “Plans”) shall be operated and
administered in good-faith compliance with the American Jobs Creation Act of
2004 (the “AJCA”), including any regulations or other guidance interpreting the
AJCA, effective with respect to amounts deferred after December 31, 2004.

 

2.                                       To the extent that any provision of the
Plans is inconsistent with the restrictions imposed by the AJCA (including, but
not limited to, restrictions on the timing of elections, the time or form of
distributions, the acceleration of benefits, or the events that will constitute
a substantial risk of forfeiture), that provision shall be deemed to be amended
to the extent necessary to bring it into good-faith compliance with the AJCA.

 

3.                                       The foregoing amendments shall not
affect any amounts that are deferred before January 1, 2005, within the meaning
of the AJCA, and no change shall be made in the administration of the Plans that
would constitute a “material modification” of the Plans with respect to such
amounts.

 

--------------------------------------------------------------------------------


 

4.                                       To the extent permitted in regulations
or other guidance issued by the Treasury Department or Internal Revenue Service,
the Plans may be amended to offer eligible participants an opportunity to
terminate their participation in the Plans or to cancel an outstanding deferral
election relating to amounts deferred after December 31, 2004.

 

5.                                       This amendment shall remain in effect
until the Plans are further amended to reflect the requirements of the AJCA, as
interpreted in regulations or other guidance issued by the Treasury Department
or Internal Revenue Service.

 

Effective:  January 1, 2005

 

--------------------------------------------------------------------------------